DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 & 11, the term “said biasing bracket” lacks antecedent basis in the claim.  
Regarding claim 7, the term “said lower front portion” lacks antecedent basis in the claim.  
Claims 2-10 & 12-18 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, & 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beere (20210153645).  
Regarding claim 1, Beere teaches a shelf system, comprising: a shelf member (22); a biasing mounting bracket (56) attached to said shelf member having a rear portion (A in Fig. 9 Annotated) and a forward portion (B); and a biasing member (70) having a first end (C) connected to said rear portion of said biasing mounting bracket and a second end (D) connected to said shelf member; wherein said forward portion of said biasing mounting bracket has a lower stop (71) adapted to prevent said shelf member from extending below a horizontal orientation (par. 24 & Fig. 7), and a pivot bracket (54) located behind said lower stop through which a pivot (58) extends and into said biasing bracket (Figs. 9-10) to permit selective movement of said shelf member (Figs. 7 & 9 and par. 23).  

    PNG
    media_image1.png
    278
    642
    media_image1.png
    Greyscale

Regarding claim 2, Beere teaches a biasing mounting bracket (56) attached to at least one upright member (26, 28) and wherein said rear portion (A) of said biasing mounting bracket extends behind said upright member (Fig. 2) and said forward portion (B) of said biasing mounting bracket extends in front of said upright member (Fig. 2).
Regarding claim 3, Beere teaches a first end (C) of said biasing member (70) pivotally connected to a stop bar (E) that extends perpendicularly from said biasing mounting bracket (56).
Regarding claim 5, Beere teaches a biasing mounting bracket (56) that has an upper front portion (i.e., upper portion of B) that is linear and coplanar with a front surface (Fig. 2) of said at least one upright member (26, 28) and said biasing mounting bracket has an angled (since the two portions of A are at right angles to each other), upper rear portion (i.e., upper portion of A) that extends behind a rear surface of said at least one upright member (Fig. 2).
Regarding claim 7, Beere teaches a lower front portion (i.e., lower portion of B) of said biasing mounting bracket has a side portion (F) that extends parallel a portion of said upright member, and a front portion (G) that extends perpendicular to said side portion (Fig. 9).
Regarding claim 9, Beere teaches an axis of said biasing member (70) that is offset and not parallel (Fig. 2) with an axis of said upright member (26, 28).
Regarding claim 10, Beere teaches a second end (D) of said biasing member (70) connected to said shelf member (22) at a point rearward and above (Fig. 9) a pivot axis (58) for said shelf member.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beere (20210153645) in view of Hackenberg (20130167325).  Beere teach(es) the structure substantially as claimed, including a second end (D) of a biasing member (70) connected to a rear third portion of a shelf member (22) with a pivot means (H); but fail(s) to teach a ball stud.  However, Hackenberg teaches a ball stud (34) for connecting a biasing member (30) to a pivoting component (20).  It would have been obvious to one of ordinary skill in the art to substitute a ball stud, as taught by Hackenberg, for the pivot means of Beere, in order to rotatably connect the biasing member to the shelf member, and because such an outcome would have been a predictable result of such a substitution of one known pivot means for another.  
Allowable Subject Matter
Claims 11-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 6 & 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637